lN THE UNITED STATES DISTRICT COURT
FOR THE NORTHERN DISTRICT OF TEXAS
DALLAS DIVISION

OF ARIZONA, LLC,

PArRiciA i. CALLiNs, )
)
Piaintirf, )

vs. ) NO. 3;17-Cv-1975-C-BN
)
sWiFT TRANsPoRrArioN Co. )
)
)
)

Defendant.

ORDER ACCEPTING FINDINGS AND RECOMMENDATION
OF THE UNITED STATES MAGISTRATE JUDGE

The undersigned Senior United States District Judge has reviewed all relevant matters of
record in this case, including the thorough and Well-reasoned Findings, Conclusions, and
Recommendation of the United States Magistrate Judge, entered February 4, 2019, along With
Plaintiffs Objections, filed February 15 , 2019. The Court finds that Plaintiffs Obj ections should
be OVERRULED.1 In accordance With 28 U.S.C. § 63 6(b)(l), the undersigned Senior United States
District Judge is of the opinion that the Findings and Conclusions of the Magistrate Judge are correct

and they are ACCEPTED AND AD()PTED as the Findings and Conclusions of the Court.

 

1 To the extent Plaintiff is attempting to now respond to Defendant Swift Transportation Co. of
Arizona, LLC’s l\/lotion for Summary Judgment by objecting and attaching various documents, the
time for filing a response has expired and Plaintiff may not use the period for filing an objection as
an extension to respond to the motion in the guise of an obj ection. Plaintiff failed to file a timely
response to the motion for summary judgment as is noted in the Findings, Conclusions, and
Recommendation of the United States Magistrate Judge. At any rate, Plaintiff’ s evidentiary
attachments to her Obj ections do not change the correctness of the Magistrate Judge’s findings and
conclusions or create a genuine issue of material fact that Would prevent the granting of summary
judgment

 

m

 

 

 

 

Thus, Defendant Swift Transportation Co. of Arizona, LLC’s Motion for Summary
Judgment, filed August 29, 2018, is GRANTED and Plaintiff s remaining claims are DISMISSED
WITH PREJUDICE. JZ‘

SIGNED this §§ day of February, 2019.

 
     
   
 

 

\§;]¥/f;(. CU Gs ,,
‘ ioRUN ED STATES D;s/T CTJUDGE

)
/

